DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-28 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brocker (“Improved Efficacy and Efficiency of Non-Regular Temporal Patterns of Deep Brain”), cited in IDS.
Regarding claim 21, Brocker discloses selecting a neural model based on a disease, symptom or disorder to be treated (Fig. 3.1, Page 75, 169, A computational model of the basal ganglia was coupled with a genetic algorithm to design an optimal pattern of stimulation that minimized average stimulation frequency and error index, a model-based proxy for symptoms); generating a first non-regular temporal pattern of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where EIpattem was the pattern's error index, and EIFMC was the error index of the pattern's frequency-matched regular DBS control pattern); generating a second non-regular temporal pattern of electrical stimulation having either improved efficacy or efficiency over the first non-regular temporal pattern of electrical stimulation; and stimulating one or more neurons or one or more neural tissues in an individual using the second non-regular temporal pattern of electrical stimulation (Table 3.1, Pages 79-80, 89, 150, A low frequency non-regular pattern of 
Regarding claim 25, Brocker discloses using feedback from either an individual being stimulated or from a stimulation device to further refine or optimize the second non-regular temporal pattern of electrical stimulation (Table 3.1, Pages 79-80, 89, 150, A low frequency non-regular pattern of stimulation, such as the GA DBS tested here, is an excellent option for patients experiencing bradykinesia and slight to mild parkinsonian tremor, especially in patients with high energy stimulation parameter settings and frequent IPG replacements. These results suggest that improved efficacy could be achieved using high frequency non-regular temporal patterns of stimulation in patients with PD).
Concerning claim 26, Brocker discloses one or more neurons or one or more neural tissues to be stimulated are in a brain (page 27, neural prostheses, like DBS, stimulate a population of neurons around the electrode).
With respect to claim 27, Brocker discloses the disease, symptom or disorder to be treated is Parkinson’s disease (abstract, Page 73, Deep brain stimulation (DBS) is an effective therapy for motor symptoms in Parkinson's disease. Describe a novel stimulus parameter dimension the temporal pattern of stimulation - and design a pattern of stimulation that results in a significant improvement in the efficiency of DBS for Parkinson's disease).
Deep brain stimulation (DBS) is an effective therapy for motor symptoms in
Parkinson's disease. Describe a novel stimulus parameter dimension the temporal pattern of stimulation - and design a pattern of stimulation that results in a significant improvement in the efficiency of DBS for Parkinson's disease), Huntington’s disease, Multiple Sclerosis, amyotrophic lateral sclerosis, Hunter syndrome, mitochondrial encephalopathies, one or more cerebrovascular diseases or conditions, one or more psychiatric illnesses, one or more memory/cognition disorders, epilepsy, one or more neurological-based pain disorders or conditions, migraines, spasticity, one or more types of brain tumors, one or more types of physical trauma, and/or vasospasm.
Claim Objections
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, for a method for achieving neural stimulation comprising using the selected neural model to design a stimulation pattern by applying a cost function to the neural model to design the stimulation pattern, wherein the cost function comprises:   A*(power in a specific frequency band of a local field potential or 
Concerning independent claim 11, for a device for delivering neural stimulation comprising: a pulse generator; and a processor positioned in the pulse generator, the pulse generator applying an electrical stimulation having a temporal pattern of inter-pulse intervals of 2ms, 50ms, 16ms , 4ms, 52ms, 19ms, 2ms, 48ms and 7ms and repeating the temporal pattern of inter-pulse intervals to treat a disease, disorder or symptom has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180064943, US 20150127066, US 20140350634.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792